DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,234,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the structures required by the instant Application are disclosed in addition to functional language found in US Patent No. 11,234,851 as will be described below.
Instant Application 17/589,115
U.S. Patent No. 11,234,851
Claim 1) A device, comprising: 
a torso connection member securable to a torso of a patient; 
a forearm support member that couples with at least a forearm of an patient, wherein the forearm support member couples with the torso connection member so as to fix an elbow of the patient proximate the torso, the forearm support member being pivotally coupled to the torso connection member to allow for an angle between the forearm support member and a coronal plane of the patient; and 
a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis.
Claim 1) A device, comprising: a torso connection member securable to a torso of a patient; 
a forearm support member that couples with at least a forearm of a patient, wherein the forearm support member couples with the torso connection member so as to fix an elbow of the patient proximate the torso, the forearm support member being pivotally coupled to the torso connection member to allow for a dynamic angle between the forearm support member and a coronal plane of the patient, … 
a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis … 
Claim 2) The device according to claim 1, wherein the dynamic tensioning assembly comprises: 
an elastomeric or resilient strap that couples to an outer surface of the forearm support member; 
a dial tensioning member; 
a cable extending through dial tensioning member and coupled to the strap, wherein rotation of the dial tensioning member causes the cable to tension the strap, resulting in the external rotation of the forearm support member, wherein tensioning of the strap creates a force applied to the forearm support member that causes the stretching of the shoulder capsule.
Claim 1) … the dynamic tensioning assembly comprising: 
a dial (the dial tensioning member) coupled to a cable; 
an elastomeric or resilient strap coupled to a terminal end of the cable, the elastomeric or resilient strap extending through a retaining slot behind the elbow and overlapping an outer surface of the forearm support member, the elastomeric or resilient strap being coupled to the outer surface of the forearm support member at an anchor point located between a wrist of the patient and the elbow of the patient; and wherein the dynamic tensioning assembly exerts a dynamic force that can be resisted against by the patient to decrease the angle between the forearm support member and the coronal plane of the patient, such that during use the dynamic force being created by the patient turning the dial, which draws the cable into the dial and pulls on the elastomeric or resilient strap, the elastomeric or resilient strap exerting an outwardly directed force on the forearm support member at the anchor point that results in the external rotation of the forearm support member, an increases the dynamic angle, and stretching of the shoulder capsule
Claim 3) wherein the tensioning of the strap allows the patient to internally rotate or externally rotate the forearm support member to exercise the shoulder capsule, the strap resisting the internal or external rotation of the forearm support member by the patient.
Claim 2) wherein the tensioning of the strap allows the patient to internally rotate or externally rotate the forearm support member to exercise the shoulder capsule, the strap resisting the internal or external rotation of the forearm support member by the patient.
Claim 5) further comprising a resiliently biased coupling between the torso connection member and the forearm support member.
Claim 3) further comprising a resiliently biased coupling between the torso connection member and the forearm support member.
Claim 6) wherein the torso connection member comprises: a contoured body portion that is configured to rest proximate an iliac crest and hip of the patient; and a belt that secures the contoured body portion to the torso.
Claim 4) wherein the torso connection member comprises: a contoured body portion that is configured to rest proximate an iliac crest and hip of the patient; and a belt that secures the contoured body portion to the torso.
Claim 7) wherein the forearm support member comprises a proximal grip that receives a hand of the patient, the proximal grip comprising two grip handles.
Claim 5) wherein the forearm support member comprises a proximal grip that receives a hand of the patient, the proximal grip comprising two grip handles.
Claim 8) wherein the proximal grip is slidably extendable to selectively vary a length of a forearm retaining portion of the forearm support member.
Claim 6) wherein the proximal grip is slidably extendable to selectively vary a length of a forearm retaining portion of the forearm support member.
Claim 12) A device, comprising: a forearm support member that secures to at least a forearm of a patient; a torso connection member that is positioned and secure proximate an iliac crest of the patient; wherein the forearm support member couples with the torso connection member in such a way that an elbow of the patient is proximate to a torso of the patient; and wherein the forearm support member and a coronal plane of the patient can be placed approximately normal to one another using a dynamic tensioning assembly.

Claim 1) A device, comprising: a torso connection member securable to a torso of a patient; a forearm support member that couples with at least a forearm of a patient, wherein the forearm support member couples with the torso connection member so as to fix an elbow of the patient proximate the torso, the forearm support member being pivotally coupled to the torso connection member to allow for a dynamic angle between the forearm support member and a coronal plane of the patient, a dynamic tensioning assembly that externally rotates the forearm support member 
Claim 13) further comprising means for adjusting an angle formed between the forearm support member and the coronal plane.
Claim 1) a dynamic tensioning assembly (means for adjusting an angle) that externally rotates the forearm support member (with respect to the coronal plane)
Claim 14) wherein the device places an associated shoulder of the patient in an adducted position that stretches a shoulder capsule.
Claim 1) a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-5 of U.S. Patent No. 11,234,851 in view of Avon (US 2004/0215119 A1), Bull et al. (US 2008/0228118 A1) and Lemmon et al. (US 2016/0256311 A1) as will be explained below.
 	Claims 1, and 4 of U.S. Patent No. 11,234,851 disclose the structural limitations of claim 15 of the instant application. Claims 1, and 4 of U.S. Patent No. 11,234,851 does not disclose the limitations of an extendable, proximal grip disposed on a terminal end of the elbow and upper arm retaining portion, the extendable, proximal grip capable of sliding translation to adjust a length of the elbow and upper arm retaining portion, the extendable, proximal grip further comprising a pair of spaced apart hand grips; a retaining slot located on a rearward portion of the elbow and upper arm retaining portion; and a shoulder strap that overlaps a non-affected shoulder, the shoulder strap connected on both its ends to the body of the torso connection member.
However Avon teaches an analogous arm support (10; see [0033]; see Figure 1) comprising an analogous elbow support (20; see [0034]; see figures 1, 3-4) and an analogous forearm support (22; see [0034]; see Figures 1, 3-4) wherein the forearm support member (22) comprises a proximal grip (106; see [0049]; see Figure 6) disposed on a terminal end of the elbow and upper arm retaining portion (see Figure 6), the extendable, proximal grip (106) capable of sliding translation (connection portion 116 and 118 mate with opposing 110 and 112 and can slide along one another to vary a length of the forearm retaining portion) to adjust the length of the elbow and forearm retaining portion (portion enclosing user’s forearm; see Figure 6), the extendable proximal grip further comprising a pair of spaced apart hand grips (as indicated in annotated Figure 10 below; two portions are considered to be “spaced apart hand grips” as evidenced by applicant’s own device indicated the “spaced apart hand grips” are two raised portions capable of being gripped; see Figure 1a) for the purpose of adjusting the length of the forearm retaining portion to account for different sized forearms of different users (see [0048]) and for the purpose of producing a forearm support member with grips that are capable of being used in a left and right configuration.
However, Bull et al. (US 2008/0228118 A1) discloses an analogous arm support (6; see [0030]; see figure 1) and an analogous dynamic tensioning assembly (2; see [0036]; see figure 1) further comprising a retaining slot (may contains loops or guides…on the arm; see [0047]) located on a rearward portion of the elbow and upper arm retaining portion (see [0032]; see figure 1) for the purpose of providing a means for guiding the strap and ensuring the strap maintains its proper positioning. 
Further Lemmon teaches an analogous arm support (500; see [0128]; see figure 17) comprising a shoulder strap (516; see [0135]) that overlaps a non-affected shoulder (one portion of 516 wraps around a non-affected shoulder; see [0139]), the shoulder strap (516) connected on both its ends to the body of the torso connection member (see [0139]) for the purpose of securing the arm support to the user without applying pressure on the affected shoulder.
Claim Objections
Claims 1-3 and 10 are objected to because of the following informalities:   
Claim 1 presents the limitation “an patient”, this should be amended to recite a patient.
Claim 2 presents the limitation “causes the stretching of the shoulder capsule”. This limitation should be amended to recite “configured to cause” to avoid 35 U.S.C. 101 issues.
Claim 3 recites the limitation “wherein the tensioning of the strap allows the patient…”. This limitation should be amended to recite “wherein the tensioning of the strap is configured to allow…” to avoid 35 U.S.C. 101 issues. 
Claim 10 recites the limitation “wherein the load applied to the geared torsion spring creates…stretching of the shoulder capsule”. This limitation should be amended to recite “spring is configured to create” to avoid 35 U.S.C. 101 issues. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 13 presents the limitation “means for adjusting”. Without properly reciting structures to modify the term means. After consulting Applicant’s specification, the structures considered to correspond to the “means for adjusting” is considered to be either a dynamic tensioning assembly with a dial tensioning member, a cable, and an elastomeric strap, or a dynamic tensioning assembly comprising a tensioning dial, and a gear assembly. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dynamic tensioning assembly in claims 1, and 12. 
After consulting Applicant’s specification, the structures considered to correspond to the assembly are: a dynamic tensioning assembly with a dial tensioning member, a cable, and an elastomeric strap, or a dynamic tensioning assembly comprising a tensioning dial, and a gear assembly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a strap”.
Claim 13 recites the limitation “means for adjusting an angle between the forearm support member and the coronal plane”. This limitation is considered to be unclear due to the fact that means for adjusting as per applicant’s specification is considered as the dynamic tensioning assembly. Further claim 12 from which claim 13 depends recites, “wherein the forearm support member and a coronal plane of the patient can be placed approximately normal to one another using a dynamic tensioning assembly”. Thus, the dynamic tensioning assembly adjusts the angle of the forearm support member with respect to the coronal plane, making it unclear as to if this means for adjusting of claim 13 is the means for adjusting (dynamic tensioning assembly) as was presented in claim 12 or a new means for adjusting. For the purpose of examination, Examiner will interpret these limitations as being the same.
Claim 14 is rejected under 35 U.S.C. 112(b) as being dependent on rejected claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitations “a forearm support member that couples with at least a forearm of an patient”, “so as to fix an elbow of the patient proximate the torso”, “to allow for an angle between the forearm support member and a coronal plane of the patient”, and “so as to stretch a shoulder capsule” which positively recites: a torso, a patient, a forearm, an elbow, a coronal plane of the patient, and a shoulder capsule without using configured/adapted to language, and thus positively recites the patient and their features. 
Claim 6 recites the limitation “a belt that secures the contoured body portion to the torso” without using configured/adapted to language, and thus positively recites the torso.
Claim 7 recites the limitation “a proximal grip that receives a hand of the patient” without using configured/adapted to language, and thus positively recites the hand.
Claim 12 recites the limitations “a forearm support member that secures to at least a forearm of a patient”, “a torso connection member that is positioned and secure proximate an iliac crest”, “that an elbow of the patient is proximate to a torso of the patient”, and “the forearm support member and a coronal plane of the patient” without using configured/adapted to language, and thus positively recites a forearm, a patient, an iliac crest, an elbow, a torso, and a coronal plane of the patient. 
Claim 14 recites the limitation “the device places an associated shoulder of the patient” without using configured/adapted to language and thus positively recites a shoulder.
Claim 15 recites the limitations “a body contoured to mate with a portion of a side of a torso of a patient at approximately an iliac crest of the patient”, “the an elbow of the patient is next to the torso of the patient,”, “resulting in stretching of a shoulder capsule of a shoulder of the patient”, and “a shoulder strap that overlaps a non-affected shoulder” without using configured/adapted to language, and thus positively recites a side of a torso, a patient, an elbow, the torso, a shoulder capsule, and a shoulder. 
Claims 2-5, 8-11, and 13 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbe et al. (US 2014/0371644 A1) (hereinafter Erbe).
In regards to claim 1, Erbe discloses a device (10; see [0036]; see figure 1), comprising: 
a torso connection member (33; see [0038]; see figure 5) securable to a torso of a patient (33 being a portion of a strap intended to be positioned on a user’s abdomen is securable to a torso); 
a forearm support member (25; see [0037]; see figure 1) that couples with at least a forearm of an patient (see [0038]), wherein the forearm support member (25) couples with the torso connection member (33) so as to fix an elbow of the patient proximate the torso (see [Abstract]), the forearm support member (25) being pivotally coupled to the torso connection member (33; 25 coupled to 33 via 32; see figure 1; see [0041] in reference to the rotation (pivot) of 25 on 32 and therefore pivotally coupled to 33);  to allow for an angle between the forearm support member (25) and a coronal plane of the patient (see [0041]); and 
a dynamic tensioning assembly (58; see [0041]; see figure 7) that externally rotates the forearm support member (25) and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis (see [0041] in reference to 58 allowing for +-30 degrees of rotation, and being able to dynamically set said rotation, thus rotation of 25 allows for stretching of the shoulder capsule).
In regards to claim 4, Erbe discloses the invention as discussed above. 
Erbe further discloses further comprising a mechanical linkage (32; see [0038]; see figure 3) that spaces the forearm support member (25) and the torso connection member (33; see figure 3), the mechanical linkage (32) comprising an upper armature (34; see [0038]; see figure 3) and a lower armature (37; see [0038]; see figure 3), the forearm support member (25) being pivotally coupled to the upper armature (34; see [0041]).
In regards to claim 5, Erbe discloses the invention as discussed above. 
Erbe further discloses further comprising a resiliently biased coupling (32; see [0038]; see figure 3) between the torso connection member (33) and the forearm support member (25; 32 fixes that arm rest in a desired position and is set in its position relative to the torso and therefore is considered resilient (able to withstand a user’s weight placed upon it; see [0013]); further 32 may be pivoted upwards or downwards with respect to the pelvis strap (see [0038]) and thus 32 is considered to be capable of being biased, thus due to the resilience to maintain its biased position, 32 is considered a resiliently biased coupling, couples and maintains 25 with respect to 33; see [0038]).
In regards to claim 6, Erbe discloses the invention as discussed above. 
Erbe further discloses wherein the torso connection member (33) comprises: a contoured body portion (16; see [0036]; see figure 5; 16 being a flexible plastic material which is adaptable to a body shape of the person and being able to form a comparatively rigid support is considered to be a contoured body portion) that is configured to rest proximate an iliac crest and hip of the patient (see [0036]; 16 being attached near an abdomen is considered to be configured to rest proximate an iliac crest and hip of a patient); and a belt (15; see [0036]; see figure 5) that secures the contoured body portion (16) to the torso (see [0036]).
In regards to claim 7, Erbe discloses the invention as discussed above. 
Erbe further discloses wherein the forearm support member (25) comprises a proximal grip (42/45; see [0038]; see figure 5) that receives a hand of the patient (see [0038] hand rests receive a user’s hand), the proximal grip (42/45) comprising two grip handles (42 and 45 are two portions capable of being handled and thus are considered to be grip handles).
In regards to claim 8, Erbe discloses the invention as discussed above. 
Erbe further discloses wherein the proximal grip (42/45) is slidably extendable to selectively vary a length of a forearm retaining portion (see [0038]) of the forearm support member (25; see [0038]).
In regards to claim 12, Erbe discloses a device (10; see [0036]; see figure 1), comprising: 
a forearm support member (25; see [0037]; see figure 1) that secures to at least a forearm of a patient (see [0038]); 
a torso connection member (33; see [0038]; see figure 5) that is positioned and secure proximate an iliac crest of the patient (33 being a portion of a strap intended to be positioned on a user’s abdomen, is secured proximate the iliac crest of the patient); 
wherein the forearm support member (25) couples with the torso connection member (33) in such a way that an elbow of the patient is proximate to a torso of the patient (see [Abstract]); and 
wherein the forearm support member (25) and a coronal plane of the patient can be placed approximately normal to one another using a dynamic tensioning assembly (58; see [0041]; see figure 7; see [0041] in reference to 58 allowing for +-30 degrees of rotation, and thereby adjusting the angle between the forearm support member and a coronal plane).
In regards to claim 13, Erbe discloses the invention as discussed above. 
Erbe further discloses further comprising means for adjusting (see 112b interpretation above; 58) for adjusting an angle formed between the forearm support member (25) and the coronal plane (see [0041] in reference to 58 allowing for +-30 degrees of rotation, and thereby adjusting the angle between the forearm support member and a coronal plane).
In regards to claim 14, Erbe discloses the invention as discussed above. 
Erbe further discloses wherein the device (10) places an associated shoulder of the patient in an adducted position that stretches a shoulder capsule (see [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erbe et al. (US 2014/0371644 A1 (hereinafter Erbe) in view of Van de Ven et al. (US 2015/0150711 A1) (hereinafter Van de Ven).
In regards to claim 9, Erbe discloses the invention as discussed above. 
Erbe further discloses wherein the dynamic tensioning assembly (58) comprises a gear assembly (62; see [0041]; see figure 7). 
Erbe does not disclose the gear assembly comprising a geared torsion spring, the geared torsion spring being coupled to the forearm support member; and a tensioning dial that is mechanically coupled with the geared torsion spring, wherein turning of the tensioning dial causes the forearm support member to externally rotate as the geared torsion spring is loaded.
However, Van de Ven teaches an analogous support device (1; see [0039]; see Figure 1) comprising a torso connection member (2; see [0039]; see Figure 1), a support member (3; see [0039]; see Figure 1), and a pivoting joint (20; see [0040]; see Figure 1) which creates an analogous rotation about a joint (see [0043]) comprising a dynamic tensioning assembly (20, 21, 24, and 25; see [0044]; see Figure 7) with a gear assembly (25; see [0044]; see figure 7) the gear assembly (25) comprising a geared torsion spring (24; see [0045]; see figure 7), the geared torsion spring (24) being coupled to the support member (3); and a tensioning dial (21; see [0044]; see figure 7) that is mechanically coupled with the geared torsion spring (24; see [0045]), wherein turning of the tensioning dial (21) causes the support member (3) to externally rotate as the geared torsion spring (24) is loaded (rotation 21 winds 24 creating tension and a responding rotation of 3; see [0045]) for the purpose of increasing the biasing force provided by the dynamic tensioning assembly (see [0045]) and thus, increasing the strengthening capabilities of the device which strengthens the weak muscles due to injury (see [0001]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gear assembly as disclosed by Erbe and to have included the geared torsion spring, and tensioning dial for increasing the bias provided by the geared torsion spring as taught by Van de Ven in order to have provided an improved gear assembly that would add the benefit of providing means for increasing the biasing force provided by the dynamic tensioning assembly (see [0045]) and thus, increasing the strengthening capabilities of the device which strengthens the weak muscles due to injury (see [0001]).
In regards to claim 10, Erbe as now modified by Van de Ven discloses the invention as discussed above. 
Erbe as now modified by Van de Ven further discloses wherein the load applied to the geared torsion spring (24 of Van de Ven) creates a force applied to the forearm support member (25 of Erbe, as now modified 24 of Van de Ven applies a force onto 25 of Erbe due to 24 of Van de Ven applying a force onto the analogous support) that causes the stretching of the shoulder capsule (Erbe functions to stretch the user’s shoulder capsule (see [0041] of Erbe) thus as now combined the biasing force created by the geared torsion spring stretches the shoulder capsule).
In regards to claim 11, Erbe as now modified by Van de Ven discloses the invention as discussed above. 
Erbe further discloses a locking member (65/66; see [0041]; see figure 7) that retains the forearm support member (25) at a selected angle position (see [0041]).
Erbe as now modified by Van de Ven does not disclose the locking member that retains the geared torsion spring with a selected loading.
However, Van de Ven further teaches a locking member (26; see [0044]; see figure 7) that retains the geared torsion spring with a selected loading (see [0045]) for the purpose of providing a means for adjustment and retention of the desired loading (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism as disclosed by Erbe as now modified by Van de Ven and to have included the retention mechanism of the geared torsion spring with a selected loading as further taught by Van de Ven in order to have provided an improved locking mechanism that would add the benefit of providing a means for retention of the desired loading (see [0045]) in addition to the angular locking functionality of the locking mechanism.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al. (US 2016/0256311 A1) (hereinafter Lemmon) in view of Bull et al. (US 2008/0228118 A1) (hereinafter Bull).
In regards to claim 1, Lemmon discloses a device (500; see [0128]; see Figure 17), comprising: 
a torso connection member (520; see [0128]; see Figure 17) securable to a torso of a patient; 
a forearm support member (540; see [0128]; see Figure 17) that couples with at least a forearm of a patient (see Figure 17), wherein the forearm support member (540) couples with the torso connection (520) member so as to fix an elbow of the patient proximate the torso (see [0128]; see Figure 17), the forearm support (540) member being pivotally coupled to the torso connection member (520) to allow for an angle between the forearm support member and a coronal plane of the patient (pivotally coupled via 530; see [0128]; see Figure 17).
Lemmon does not disclose a dynamic tensioning assembly that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule affected with adhesive capsulitis so as to reduce the adhesive capsulitis, wherein the dynamic tensioning assembly exerts a dynamic force that can be resisted against by the patient to decrease the angle between the forearm support member and the coronal plane of the patient.
However, Bull teaches an analogous arm support (6; see [0030]; see Figure 1) and an analogous forearm support (16; see [0031]; see Figure 2) comprising a dynamic tensioning assembly (2; see [0036-0037]; see Figures 1-2) that externally rotates the forearm support member and selectively sets the angle so as to stretch a shoulder capsule (see [0033]) affected with adhesive capsulitis so as to reduce the adhesive capsulitis (see [0033]) for the purpose of blocking the shoulder at the desired angle, while allowing a significant amount of movement in the shoulder joint in order to avoid the seizing up of the joint (see [0035]) and adding a biasing force which returns the shoulder joint to the desired angle of external rotation (see [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the device as disclosed by Lemmon by including the dynamic tensioning assembly as taught by Bull in order to have provided an improved device that would add the benefit of blocking the shoulder at the desired angle, while allowing a significant amount of movement in the shoulder joint in order to avoid the seizing up of the joint (see [0035]) as well as add a biasing force which returns the shoulder joint to the desired angle of external rotation (see [0036]).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al. (US 2016/0256311 A1) (hereinafter Lemmon) in view of Bull et al. (US 2008/0228118 A1) (hereinafter Bull) as applied to claims 1 above, and further in view of Capra (US 2016/0199231 A1).
In regards to claim 2, Lemmon as modified by Bull discloses the invention as discussed above. 
Lemmon as now modified by Bull further discloses wherein the dynamic tensioning assembly (2 of Bull) comprises an elastomeric or resilient strap (see Bull [0009] in reference to strap being elastic, construed to be elastomeric) that couples to an outer surface of the forearm support member (see Figure 1 of Bull) wherein tensioning of the strap (2 of Bull) creates a force applied to the forearm support member that causes the stretching of the shoulder capsule (see [0033]).
Lemmon as modified by Bull does not disclose a dial tensioning member; and 
a cable extending through dial tensioning member and coupled to the strap, wherein rotation of the dial tensioning member causes the cable to tension the strap, resulting in the external rotation of the forearm support member.
However, Capra teaches an analogous tensioning assembly (1300, 1304, 1308; see [0048]; see Figure 13) comprising a resilient strap (1300; see [0048]; see Figure 13), further comprising a dial tensioning member (1308; see [0048]; see Figure 13), and a cable (1304; see [0048]; see Figure 13) extending through the dial tensioning member (1308) and coupled to the strap (1300; see Figure 13) wherein rotation of the dial tensioning member (1308) causes the cable (1304) to tension the strap (1300) for the purpose of adjusting and the strap and therefore adjusting the brace about a limb (see [0010]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dynamic tensioning assembly as disclosed by Lemmon as modified by Bull and by including the dial tensioning member and cable coupled to the strap as taught by Capra in order to have provided an improved dynamic tensioning assembly that would add the benefit of adjusting the strap and therefore the brace (see [0010] and such a dial would provide the additional benefit of providing easy incremental adjustments of the strap and therefore the brace.
Lemmon as modified by Bull and Capra does not explicitly disclose wherein rotation of the dial tensioning member causes the cable to tension the strap, resulting in the external rotation of the forearm support member.
However, it would be obvious to one of ordinary skill in the art that as now combined Lemmon as modified by Bull and Capra discloses that rotation of the dial tensioning member causes the cable to tension the strap, resulting in the external rotation of the forearm support member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the clamed invention to have known that the combination of Lemmon as modified by Bull and Capra discloses the claimed limitations of claim 2.
In regards to claim 3, Lemmon as modified by Bull and Capra discloses the invention as discussed above. 
Lemmon as modified by Bull and Capra further discloses wherein the tensioning of the strap (2 of Bull as tensioned by 1308 of Capra) allows the patient to internally rotate or externally rotate the forearm support member to exercise the shoulder capsule (see Bull [0033]), the strap (2 of Bull) resisting the internal or external rotation of the forearm support member by the patient (see [0033]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al. (US 2016/0256311 A1) (hereinafter Lemmon) in view of Bull et al. (US 2008/0228118 A1) (hereinafter Bull), Avon (US 2004/0215119 A1), and Capra (US 2016/0199231 A1).
In regards to claim 15, Lemmon discloses a device (500; see [0128]; see Figure 17), comprising: 
an arm brace (540; see [0128]; see Figure 17) comprising: 
an elbow (as indicated by C in annotated figure 17 below) and upper arm retaining portion (as indicated by D in annotated Figure 17 below); 
a forearm retaining portion (as indicated by E in annotated Figure 17 below); 
a torso connection member (520; see [0128]; see Figure 17) comprising: 
a body contoured to mate with a portion of a side of a torso of a patient (see [0129] in reference to 520 and position compared to torso); and 
one or more securement members (516; see [0135]) coupled to the body, the one or more securement members (516) configured to overlap an opposing side of the torso of the patient to secure the torso connection member on the torso (one portion of 516 wraps around a shoulder, the other around a torso; see [0139]); 
a linkage (530; see [0128]; see Figure 17) that couples the elbow (C) and upper arm retaining portion (D) with the torso connection member (520) in such a way that the an elbow of the patient is next to the torso of the patient (see [0128]; see Figure 17), wherein the elbow (C) and upper arm retaining portion (D) is pivotally coupled with the linkage (530; When 520 is connected 530, pivoting movement can occur, the movement is construed to be a “pivotal coupling”, therefore, 520 is pivotally coupled with 530; see [0128]; see Figures 17 and 18); and 
a shoulder strap that overlaps a non-affected shoulder (upper portion of 516’s Y shape; see [0139]), the shoulder strap connected on both its ends to the body of the torso connection member (see [0139]).

    PNG
    media_image1.png
    551
    330
    media_image1.png
    Greyscale

Lemmon does not explicitly disclose wherein the torso connection member is at approximately an iliac crest of the patient. 
However, it can be seen in the previous embodiments of Lemmon that the torso connection member is intended to rest proximate the iliac crest and hip (see Figure 1a) therefore it would be obvious to one of ordinary skill in the art that the embodiment shown in Figure 17 is also intended to rest proximate an iliac crest and hip of a user.
Therefore it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the torso connection member disclosed by Figure 17 of Lemmon is intended to rest proximate the iliac crest and hip based on the prior embodiments of the device as taught by Lemmon (see Figure 1a).
Lemmon does not disclose an anchor location on an outside surface of the forearm retaining portion; 
a retaining slot located on a rearward portion of the elbow and upper arm retaining portion; and 
an extendable, proximal grip disposed on a terminal end of the elbow and an upper arm retaining portion, the extendable, proximal grip capable of sliding translation to adjust a length of the elbow and the upper arm retaining portion, the extendable, proximal grip further comprising a pair of spaced apart hand grips; 
a dial tensioner that is disposed on a forward portion of the body so as to be reachable by an opposing hand of the patient that is not placed in the elbow and upper arm retaining portion; 
a resilient strap that is coupled with the dial tensioner at one end, the resilient strap coupling with the forearm retaining portion using a clip that releaseably connects with the anchor location, the resilient strap extending through the retaining slot; 
wherein when the patient places their arm in the arm brace and rotates the dial tensioner, the arm brace pivots to externally rotate a forearm while the elbow is maintained in a fixed position, resulting in stretching of a shoulder capsule of a shoulder of the patient, the resilient strap providing a dynamic force that can be resisted against by the patient.
However, Bull teaches an analogous arm support (6; see [0030]; see Figure 1) and an analogous forearm support (16; see [0031]; see Figure 2) comprising an anchor location (60; see [0044]) on an outside surface of the forearm retaining portion (16; see [0044]; see Figure 1); 
a retaining slot located on a rearward portion of the elbow and upper arm retaining portion (may contain loops or guides…on the arm; see [0047]; strap 2 is seen to pass the rearward portion of the elbow and upper arm retaining portion (see [0032]; see Figure 1), therefore it would be obvious that the loops or guides located on the arm would be located where strap 2 traverses); 
a resilient strap (2; see [0030]; see Figure 1), the resilient strap (2) coupling with the forearm retaining portion (16) to the anchor location (60), the resilient strap (2) extending through the retaining slot (see [0047]) all for the purpose of blocking the shoulder at the desired angle, while allowing a significant amount of movement in the shoulder joint in order to avoid the seizing up of the joint (see [0035]) and adding a biasing force which returns the shoulder joint to the desired angle of external rotation (see [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the device as disclosed by Lemmon and to have provided the device with the retaining slot, the anchor, and the resilient strap as taught by Bull in order to have provided an improved device that would add the benefit of blocking the shoulder at the desired angle, while allowing a significant amount of movement in the shoulder joint in order to avoid the seizing up of the joint (see [0035]) as well as add a biasing force which returns the shoulder joint to the desired angle of external rotation (see [0036]).
Lemmon as modified by Bull is silent on using a clip that releaseably connects with the anchor location.
However Lemmon teaches the use of clips as a fastening element (see [0052]) for the purpose of providing a releasable connection.
Therefore it would have been obvious to one of ordinary skill in the art to have modified the anchor location as disclosed by Lemmon as modified by Bull and to have added clips as taught by Lemmon (see [0052]) for the purpose of providing an improved anchor point which would add the benefit of adding a releasable connection so a user could detach the resilient strap from the device at will, thus preventing exhaustion of the shoulder capsule. 
Lemmon as modified by Bull still does not disclose the extendable, proximal grip capable of sliding translation to adjust a length of the elbow and the upper arm retaining portion, the extendable, proximal grip further comprising a pair of spaced apart hand grips;
 a dial tensioner that is disposed on a forward portion of the body so as to be reachable by an opposing hand of the patient that is not placed in the elbow and upper arm retaining portion; 
a resilient strap that is coupled with the dial tensioner at one end, wherein when the patient places their arm in the arm brace and rotates the dial tensioner, the arm brace pivots to externally rotate a forearm while the elbow is maintained in a fixed position, resulting in stretching of a shoulder capsule of a shoulder of the patient, the resilient strap providing a dynamic force that can be resisted against by the patient.
However Avon teaches an analogous arm support (10; see [0033]; see Figure 1) comprising an analogous elbow support (20; see [0034]; see figures 1, 3-4) and an analogous forearm support (22; see [0034]; see Figures 1, 3-4) wherein the forearm support member (22) comprises a proximal grip (106; see [0049]; see Figure 6) disposed on a terminal end of the elbow and upper arm retaining portion (see Figure 6), the extendable, proximal grip (106) capable of sliding translation (connection portion 116 and 118 mate with opposing 110 and 112 and can slide along one another to vary a length of the forearm retaining portion) to adjust the length of the elbow and forearm retaining portion (portion enclosing user’s forearm; see Figure 6), the extendable proximal grip further comprising a pair of spaced apart hand grips (as indicated in annotated Figure 10 below; two portions are considered to be “spaced apart hand grips” as evidenced by applicant’s own device indicated the “spaced apart hand grips” are two raised portions capable of being gripped; see Figure 1a) for the purpose of adjusting the length of the forearm retaining portion to account for different sized forearms of different users (see [0048]) and for the purpose of producing a forearm support member with grips that are capable of being used in a left and right configuration.

    PNG
    media_image2.png
    206
    332
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the forearm support member (540) as disclosed by Lemmon as modified by Bull and to have added the extendable, proximal grip comprising a pair of spaced apart grip handles as taught by Avon in order to have provided an improved forearm support member with two grips capable of being gripped by a left or a right arm when the device is in use, as opposed to producing two different forearm support members. Thereby adding the benefit of reducing the overall cost of manufacturing while manufacturing the device; and for the additional benefit of adjusting the length of the forearm retaining portion to account for different sized forearms of different users (see [0048]).
Lemmon as now modified by Bull and Avon still does not disclose a dial tensioner that is disposed on a forward portion of the body so as to be reachable by an opposing hand of the patient that is not placed in the elbow and upper arm retaining portion; 
the resilient strap that is coupled with the dial tensioner at one end, wherein when the patient places their arm in the arm brace and rotates the dial tensioner, the arm brace pivots to externally rotate a forearm while the elbow is maintained in a fixed position, resulting in stretching of a shoulder capsule of a shoulder of the patient, the resilient strap providing a dynamic force that can be resisted against by the patient.
However Capra teaches Capra teaches an analogous tensioning assembly (1300, 1304, 1308; see [0048]; see Figure 13) comprising a dial tensioner (1308) that is disposed on a forward portion of the body (see Figures 1-2, 12-13, 15-17; that dial tensioner embodiments are placed on a front portion of the body) so as to be reachable by an opposing hand of the patient that is not placed in the elbow and upper arm retaining portion; a resilient strap (1300) that is coupled with the dial tensioner (1308) at one end (see Figure 13) for the purpose of adjusting and the strap and therefore adjusting the brace about a limb (see [0010]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dynamic tensioning assembly as disclosed by Lemmon as modified by Bull and to have added the dial tensioning member and cable coupled to the strap as taught by Capra in order to have provided an improved dynamic tensioning assembly that would add the benefit of adjusting the strap and therefore the brace (see [0010] and such a dial would provide the additional benefit of providing easy incremental adjustments of the strap and therefore the brace.
Lemmon as now modified by Bull, Avon, and Capra does explicitly disclose wherein when the patient places their arm in the arm brace and rotates the dial tensioner, the arm brace pivots to externally rotate a forearm while the elbow is maintained in a fixed position, resulting in stretching of a shoulder capsule of a shoulder of the patient, the resilient strap providing a dynamic force that can be resisted against by the patient.
However, this is the intended use of the claimed invention, and since Lemmon as now modified by Bull, Avon, and Capra discloses the structure of the claimed invention, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the combination of Lemmon as now modified by Bull, Avon, and Capra would accomplish wherein when the patient places their arm in the arm brace and rotates the dial tensioner, the arm brace pivots to externally rotate a forearm while the elbow is maintained in a fixed position, resulting in stretching of a shoulder capsule of a shoulder of the patient, the resilient strap providing a dynamic force that can be resisted against by the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786


/MICHELLE J LEE/            Primary Examiner, Art Unit 3786